               Case 19-30485-lkg      Doc 13     Filed 05/24/19      Page 1 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST LOUIS DIVISION

      IN THE MATTER OF                          IN PROCEEDINGS
                                                UNDER CHAPTER 7
      Jacob W. Phillips
      Jessica A. Phillips                       NO. 19-30485
      aka Jessica Ann Phillips,                 JUDGE: Grandy

                    DEBTORS

 MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND FOR ABANDONMENT

         NOW COMES Wells Fargo Bank, N.A., by and through its attorneys, Shapiro

Kreisman & Associates, LLC, and moves for the entry of an order modifying the

automatic stay, pursuant to 11 USC 362(d) and for abandonment, and in support

thereof states as follows:

1.       The Debtors filed a Chapter 7 Petition on April 17, 2019.

2.       The Movant is a creditor of the Jacob Phillips’, pursuant to a note that is secured

by a mortgage on the real property commonly known as: 628 N Third Street, Dupo, IL

62239.

3.       As of April 24, 2019, the Debtors were in default under the terms of the note and

the mortgage for failure to make the monthly installment payment that came due on

November 1, 2018, in the amount of $711.89 and each subsequently accruing monthly

installment. That default does not include attorneys' fees, costs of collection and other

advances and it does not constitute reinstatement.

4.       The indebtedness due the Movant as of April 24, 2019, was $78,834.80 after
                Case 19-30485-lkg   Doc 13     Filed 05/24/19   Page 2 of 8




applying all offsets and credits due the Debtors.

5.     The Debtors' Schedule A / B, dated April 17, 2019, suggests that the fair market

value of the property is approximately $75,000.00.

6.     Jacob Phillips executed a promissory note secured by a mortgage or deed of

trust dated February 24, 2012. Both Debtors executed the mortgage. The promissory

note is either payable to the Movant or has been duly endorsed. The Movant, directly or

through an agent, has possession of the promissory note. The Movant is the original

mortgagee or beneficiary or the assignee of the mortgage or deed of trust. The

Mortgage was recorded on March 2, 2012, as instrument #AXXXXXXXX.

7.     The Movant lacks adequate protection in that there is no equity in the premises

and that Jacob Phillips is not making payments to the Movant as required by the

mortgage and the note.

8.     The subject property is not necessary for an effective reorganization and the

Movant is entitled to relief pursuant to 11 USC 362(d).

9.     The Movant adopts the facts set forth in the Statement Pursuant to Local Rule

4001-2 as additional allegations in support of this motion.

10.    The Movant wishes to be reimbursed for the costs and attorneys' fees of filing

this motion.

11.    Robert Eggmann, the Trustee of the Debtors’ estate has not filed a Report of No

Distribution.

12.    For the reasons set forth above, it would be inequitable to delay the enforcement
             Case 19-30485-lkg      Doc 13     Filed 05/24/19    Page 3 of 8




of any order modifying the automatic stay with respect to the Movant.

       WHEREFORE, Wells Fargo Bank, N.A. prays that this Court enter an order

modifying the automatic stay to allow said creditor to foreclose the mortgage on the

property known as:628 N Third Street, Dupo, IL 62239 or to take action, with respect to

this real property, as set forth under applicable non-bankruptcy law such as

modification, short sale, and other loss mitigation options; and that the property be

deemed abandoned by the Trustee of the Debtor's estate, and that Federal Bankruptcy

Rule 4001(a)(3) be waived.


                                   Respectfully submitted,

                                   /s/ Richard B. Aronow_________________
                                   Attorney for Wells Fargo Bank, N.A.
             Case 19-30485-lkg       Doc 13    Filed 05/24/19    Page 4 of 8




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Parties listed below at the
addresses listed below. Said copies were placed in envelopes addressed as listed
below and placed in the U.S. Mail on May 24, 2019, with first class postage prepaid. All
other parties entitled to notice received such notice electronically, through the office of
the Clerk of the Court.

                                   Respectfully Submitted,

                                   /s/ Richard B. Aronow
                                   Richard B. Aronow
Notified via Electronic Filing
U.S. Trustee, 401 Main Street, Suite 1100, Peoria, IL 61602
Robert E Eggmann, 1606 Eastport Plaza Dr, Suite 110, PO Box 869, Collinsville, IL
62234
Ronald Allan Buch, Ronald A Buch and Associates, 5312 W Main St, Belleville, IL
62226
Notified via US Postal Service
Jacob W. Phillips, 510 Florence Ave, Dupo, IL 62239
Jessica A Phillips, 510 Florence Ave, Dupo, IL 62239
**See attached list of creditors

Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090493

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
          Case 19-30485-lkg     Doc 13    Filed 05/24/19    Page 5 of 8




               IN THE UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF ILLINOIS
                        EAST ST LOUIS DIVISION

  IN THE MATTER OF                       IN PROCEEDINGS
                                         UNDER CHAPTER 7
  Jacob W. Phillips
  Jessica A. Phillips                    NO. 19-30485
  aka Jessica Ann Phillips,              JUDGE: Grandy

               DEBTORS


              STATEMENT PURSUANT TO LOCAL RULE 4001-2

1. To the best of Movant’s knowledge or belief, there are no entities or parties which
   have a legal or equitable interest in the property commonly known as 628 N Third
   Street, Dupo, IL 62239.

2. Movant is the holder of the note secured by the mortgage on the property
   commonly known as 628 N Third Street, Dupo, IL 62239.

3. The balance due as of April 24, 2019 is $78,834.80.

4. The mortgage which secures the property commonly known as 628 N Third
   Street, Dupo, IL 62239 was recorded on March 2, 2012 as document number
   AXXXXXXXX.

5. The value of the property which subject to the motion for relief is $75,000.00 and
   the basis of this value is the Voluntary Petition under Schedule A/B dated April
   17, 2019.

                               Respectfully Submitted,

                               /s/ Richard B. Aronow
                               Richard B. Aronow
             Case 19-30485-lkg       Doc 13    Filed 05/24/19    Page 6 of 8




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Parties listed below at the
addresses listed below. Said copies were placed in envelopes addressed as listed
below and placed in the U.S. Mail on May 24, 2019, with first class postage prepaid. All
other parties entitled to notice received such notice electronically, through the office of
the Clerk of the Court.

                                   Respectfully Submitted,

                                   /s/ Richard B. Aronow
                                   Richard B. Aronow

Notified via Electronic Filing
U.S. Trustee, 401 Main Street, Suite 1100, Peoria, IL 61602
Robert E Eggmann, 1606 Eastport Plaza Dr, Suite 110, PO Box 869, Collinsville, IL
62234
Ronald Allan Buch, Ronald A Buch and Associates, 5312 W Main St, Belleville, IL
62226
Notified via US Postal Service
Jacob W. Phillips, 510 Florence Ave, Dupo, IL 62239
Jessica A Phillips, 510 Florence Ave, Dupo, IL 62239
**See attached list of creditors

Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090493

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
             Case 19-30485-lkg     Doc 13     Filed 05/24/19   Page 7 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST LOUIS DIVISION

      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 7
      Jacob W. Phillips
      Jessica A. Phillips                    NO. 19-30485
      aka Jessica Ann Phillips,              JUDGE: Grandy

                  DEBTORS

                EXHIBIT SUMMARY AND CERTIFICATE OF SERVICE

      The following exhibits in reference to the Motion for Relief from the Automatic

Stay and for Abandonment of Wells Fargo Bank, N.A. are available upon request.

Movant will bring exhibits to any scheduled Court hearing on this matter.

1.        Mortgage
2.        Note
3.        Assignment of Mortgage

                                  Respectfully Submitted,

                                  /s/ Richard B. Aronow
                                  Richard B. Aronow
             Case 19-30485-lkg       Doc 13    Filed 05/24/19    Page 8 of 8




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Parties listed below at the
addresses listed below. Said copies were placed in envelopes addressed as listed
below and placed in the U.S. Mail on May 24, 2019, with first class postage prepaid. All
other parties entitled to notice received such notice electronically, through the office of
the Clerk of the Court.

                                   Respectfully Submitted,

                                   /s/ Richard B. Aronow
                                   Richard B. Aronow

Notified via Electronic Filing
U.S. Trustee, 401 Main Street, Suite 1100, Peoria, IL 61602
Robert E Eggmann, 1606 Eastport Plaza Dr, Suite 110, PO Box 869, Collinsville, IL
62234
Ronald Allan Buch, Ronald A Buch and Associates, 5312 W Main St, Belleville, IL
62226
Notified via US Postal Service
Jacob W. Phillips, 510 Florence Ave, Dupo, IL 62239
Jessica A Phillips, 510 Florence Ave, Dupo, IL 62239
**See attached list of creditors

Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090493

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
